Exhibit 10.119

 

Space above reserved for recording information

 

PREPARED BY AND

AFTER RECORDING MAIL TO:

TEACHERS INSURANCE AND ANNUITY

ASSOCIATION OF AMERICA

730 Third Avenue

New York, New York  10017

Attention:  Peter M. Jordan, Esq.

 

This Assumption and Amendment of Mortgage is an “amendment” as defined in
Minnesota Statutes, Section 287.01, subdivision 2, and as such it does not
secure a new or an increased amount of debt; accordingly, no mortgage registry
tax is due upon recording.

 

ASSUMPTION AND AMENDMENT OF MORTGAGE

 

THIS ASSUMPTION AND AMENDMENT OF MORTGAGE (this “Assumption of Mortgage”) is
made as of this       day of August, 2006, by and among 80 SOUTH EIGHTH L.L.C.,
a Delaware limited liability company (“Seller”), whose address is c/o Buck
Management Group, LLC, 80 S. Eighth Street, Suite 3450, Minneapolis, Minnesota 
55402; MB MINNEAPOLIS 8TH STREET, L.L.C., a Delaware limited liability company
(“Buyer”), whose address is 2901 Butterfield Road, Oak Brook, Illinois  60523,
and TEACHERS INSURANCE AND ANNUITY ASSOCIATION OF AMERICA, a New York
corporation (“Lender”), with its principal address of 730 Third Avenue, New
York, New York 10017.

 

RECITALS:

 

1.             Seller is the Mortgagor/Borrower and Lender is the
Mortgagee/Lender under that certain Mortgage, Assignment of Leases and Rents,
Security Agreement and Fixture Filing Statement dated December 15, 2004 recorded
under Document No. 4057371 in the Office of the Register of Titles, Hennepin
County, Minnesota (the “Mortgage”), which encumbers that certain

 

--------------------------------------------------------------------------------


 

property more particularly described on Exhibit A attached hereto (the
“Property”). All capitalized terms herein are defined in accordance with the
definitions set forth in the Mortgage.

 

2.             Seller desires to convey the Property to Buyer and has requested
Lender’s consent to such conveyance in accordance with Section 12.2 of the
Mortgage. In addition, Buyer has requested that Lender agree to certain
modifications to the Deed of Trust.

 

3.             Subject to the terms of that certain Assumption Agreement of even
date herewith (“Assumption Agreement”), executed by Seller, Buyer and Lender,
Lender has agreed to consent to such conveyance and to the modifications to the
Mortgage set forth herein.

 

NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, Seller, Buyer and Lender hereby agree that the Mortgage
is modified and supplemented as follows:

 

A.            The foregoing recitals are hereby incorporated by reference into
this Assumption of Mortgage.

 

B.            Subject to the terms of the Assumption Agreement, which is
incorporated herein by this reference as if fully set forth below, as of the
date of recordation of this Assumption of Mortgage (the “Closing Date”), Buyer
hereby accepts, assumes and agrees to perform all obligations of Seller under
the Mortgage, which is incorporated herein by this reference as if fully set
forth below.

 

C.            Lender hereby consents to the transfer of Seller’s interest in the
Property to Buyer; provided that, except as otherwise provided in the Assumption
Agreement, Lender does not waive its rights under the Section 12 of the Deed of
Trust to consent to future transfers of the Property or interests therein, which
shall apply to and be binding upon Buyer. In addition, Buyer acknowledges and
agrees that management of the Property will initially be provided by Inland
American Office Management, L.L.C., a Delaware limited liability company, and
that there shall be no change in management without Lender’s prior written
consent in accordance with Section 5.2 of the Deed of Trust.

 

D.            Buyer and Lender agree that the Mortgage shall be modified as
follows, effective as of the date of recording of this Assumption of Mortgage:

 

1.             Section 10

 

a.             Section 10.1(a)(i) and Section 10.1(a)(ii) are deleted in their
entirety and replaced with the following:

 

“(i)          prepared and certified by Borrower as true and correct (except
that from and after the occurrence of an Event of Default, audited by a CPA
satisfactory to Lender)’

 

(ii)           if required to be audited by a CPA, accompanied by an opinion of
the CPA that, in all material respects, the Annual Financial Statement

 

2

--------------------------------------------------------------------------------


 

fairly presents the financial position and performance of the Property; and”

 

2.             Section 12.

 

a.             Section 12.1(b) is revised to read as follows:

 

(b)           Borrower represents, warrants and covenants that:

 

(i)            Borrower is a Delaware limited liability company whose sole
member is Minto Builders (Florida), Inc., a Florida corporation (the “Existing
Member”).

 

(ii)           If Borrower’s members are in turn partnerships, corporations or
limited liability companies, the general partners, principals or members thereof
are as follows:

 

Existing Member is a qualified real estate investment trust, whose sole holders
of common and preferred stock are Inland American Real Estate Trust, Inc.,
Inland Western Retail Real Estate Trust, Inc., Minto Holdings, inc. and one
hundred twenty (120) unrelated shareholders (collectively, the “Sole
Shareholders”).

 

3.             Sections 12.2(b)(i)-(v) are deleted in their entirety and
replaced with the following:

 

(i)  any issuance, sale or transfer of interests in Existing Member among the
Sole Shareholders provided that subsequent thereto Inland American Real Estate
Trust, Inc. and/or Inland Western Retail Real Estate Trust, Inc., individually
or collectively shall own and retain, directly or indirectly, not less than 51%
of the ownership and voting interests in Existing Member, and

 

(ii)  Transfers of interests in any of the Sole Shareholders, and

 

(iii)  the merger of Existing Member or any of the Sole Shareholders with any of
the following entities:  Inland Retail Real Estate Trust, Inc., a Maryland
corporation, Inland Real Estate Corporation, a Maryland corporation, Inland Real
Estate Investment corporation, a Delaware corporation, Inland American Real
Estate Trust, Inc., a Maryland corporation, Inland Western Retail Estate Trust,
Inc., a Maryland corporation, any other real estate investment trust sponsored
by Inland Real Estate Investment Corporation, or any other entity composed
entirely of any of the foregoing; provided that such successor merger transferee
entity shall be a publicly traded real estate investment trust.

 

3

--------------------------------------------------------------------------------


 

E.             For the purposes of Section 17.1 of the Mortgage, Borrower’s
notice address shall be as follows:

 

 

 

MB Minneapolis 8th Street, L.L.C.

 

 

c/o The Inland Real Estate Group, Inc.

 

 

2901 Butterfield Road

 

 

Oak Brook, Illinois 60523

 

 

Attn: Lori Foust

with a copy to:

 

 

 

 

The Inland Real Estate Group, Inc.

 

 

2901 Butterfield Road

 

 

Oak Brook, Illinois 60523

 

 

Attn: Dennis Holland, Esq.

 

 

Law Department

 

F.             The Mortgage, as amended by this instrument, shall be deemed to
secure the Note, as amended by the Assumption of Note dated, for reference
purposes only, as of the date hereof executed by Seller, Buyer and Lender.

 

G.            Buyer represents and warrants that the fixture financing statement
included within the Mortgage remains in full force and effect, provided that the
name of the record owner shall be Buyer. Buyer hereby authorizes Lender to file
new financing statements or a renewal of same as required during the Term of the
Note to keep the above representation in full force and effect.

 

H.            Seller and Buyer (to the best of Buyer’s knowledge) represent and
warrant to Lender that (a) the Mortgage is in full force and effect, (b) no
Event of Default has occurred under the Mortgage, and (c) to the best of Seller
and Buyer’s knowledge, after due inquiry, no event has occurred which, but for
the lapse of any notice period provided in the Mortgage would constitute default
under the Mortgage.

 

I.              Seller and Buyer (to the best of Buyer’s knowledge) represent to
Lender that all material representations and warranties made by Borrower in the
Mortgage are true and correct as of the date hereof, except for those that were
made as to then-current conditions or facts; and Buyer represents to Lender that
such warranties and representations shall remain in full force and effect during
the Term of the Note.

 

J.             In the event of any ambiguity in the Mortgage as a result of the
execution of this Instrument, the provisions of this Instrument shall govern and
control the interpretation of the Mortgage.

 

4

--------------------------------------------------------------------------------


 

K.            This Assumption of Mortgage may be executed in any numbers of
counterparts, each of which shall be deemed to be an original, but all of which
shall constitute one instrument.

 

IN WITNESS WHEREOF, this Assumption of Mortgage has been executed as of the day
and year set forth above.

 

 

SELLER:

 

 

 

80 SOUTH EIGHTH L.L.C.,

 

a Delaware limited liability company

 

 

 

 

By:

JBC Opportunity Fund II, L.P.,

 

 

a Delaware limited partnership,

 

 

its Managing Member

 

 

 

 

 

By:

Buck Investors II, L.L.C., a

 

 

 

Delaware limited liability

 

 

 

company, its General Partner

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Its:

A Member

 

 

 

 

[SIGNATURES CONTINUED ON NEXT PAGE]

 

5

--------------------------------------------------------------------------------


 

[SIGNATURES CONTINUED FROM PRIOR PAGE]

 

 

 

BUYER:

 

 

 

MB MINNEAPOLIS 8TH STREET, L.L.C., a

 

Delaware limited liability company

 

 

 

By:

Minto Builders (Florida), Inc.,

 

 

a Florida corporation, its sole Member

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Its:

 

 

 

 

 

 

[SIGNATURES CONTINUED ON NEXT PAGE]

 

6

--------------------------------------------------------------------------------


 

[SIGNATURES CONTINUED FROM PREVIOUS PAGE]

 

 

LENDER:

 

 

 

TEACHERS INSURANCE AND ANNUITY

 

ASSOCIATION OF AMERICA, a New York

 

corporation

 

 

 

By:

 

 

 

Name:

 

 

 

Its:

 

 

 

7

--------------------------------------------------------------------------------


 

STATE OF

 

)

 

 

) ss.

COUNTY OF

 

)

 

 

I,               , a notary public in and for said County, in the Sate
aforesaid, DO HEREBY CERTIFY that                , a Member of Buck Investors
II, L.L.C., a Delaware limited liability company, which is the general partner
of JBC Opportunity Fund II, L.P., a Delaware limited partnership, which is the
managing member of 80 South Eighth L.L.C., a Delaware limited liability company,
personally known to me to be the same person whose name is subscribed to the
foregoing instrument, appeared before me this day in person and acknowledged
that he/she signed, sealed and delivered the said instrument in his/her capacity
as set forth herein as his/her free and voluntary act, for the uses and purposes
therein set forth.

 

GIVEN under my hand and official seal, this                day
of                      , 2006.

 

 

 

 

 

 

 

 

Notary Public

 

 

 

(seal or stamp)

 

 

 

8

--------------------------------------------------------------------------------


 

STATE OF

 

)

 

 

) ss.

COUNTY OF

 

)

 

 

I certify that I know or have satisfactory evidence that             is the
person who appeared before me, and said person acknowledged that he/she signed
this instrument, on oath stated that he/she was authorized to executed the
instrument and acknowledged it as the             of Minto Builders  (Florida),
Inc., the sole member of MB MINNEAPOLIS 8TH STREET, L.L.C. to be the free and
voluntary act of such party for the uses and purposes mentioned in the
instrument.

 

Dated

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Notary Public

 

 

 

(seal or stamp)

 

 

 

9

--------------------------------------------------------------------------------


 

STATE OF NEW YORK

)

 

 

) ss.

COUNTY OF

 

)

 

 

I certify that I know or have satisfactory evidence that           is the person
who appeared before me, and said person acknowledged that he/she signed this
instrument, on oath stated that he/she was authorized to executed the instrument
and acknowledged it as the           of Teachers Insurance and Annuity
Association of America to be the free and voluntary act of such party for the
uses and purposes mentioned in the instrument.

 

Dated

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Notary Public

 

 

 

(seal or stamp)

 

 

 

10

--------------------------------------------------------------------------------


 

EXHIBIT “A”

 

LEGAL DESCRIPTION

 

PARCEL 1: TRACT A, REGISTERED LAND SURVEY NO. 1592, HENNEPIN COUNTY, MINNESOTA

 

PARCEL 2: TRACTS B, E, F, AND J, REGISTERED LAND SURVEY NO. 1593, HENNEPIN
COUNTY, MINNESOTA

 

PARCEL 3: NON-EXCLUSIVE EASEMENTS FOR THE BENEFIT OF PARCELS 1 AND 2, CONTAINED
IN THE FOLLOWING DOCUMENTS:

 

(a)           SKYWAY AGREEMENT (NICOLLET MALL SKYWAY) BETWEEN IDS PROPERTIES,
INC. AND DAYTON HUDSON CORPORATION DATED FEBRUARY 1, 1971 RECORDED AUGUST 2,
1973 AS DOCUMENT NO. 1079935.

 

(b)           SKYWAY AGREEMENT (7TH STREET SKYWAY) AMONG SFA-ATLANTA, INC. 80
SOUTH EIGHTH STREET LIMITED PARTNERSHIP, AND 65 1 NICOLLET PARTNERSHIP DATED
SEPTEMBER 12, 1989, RECORDED DECEMBER 12, 1990 AS  DOCUMENT NO. 2142430.

 

(c)           DECLARATION (8TH STREET SKYWAY) DATED FEBRUARY 10, 1982 RECORDED
FEBRUARY 22, 1982 AS DOCUMENT NO. 1458821.

 

(d)           DECLARATION (MARQUETTE AVENUE SKYWAY) DATED JANUARY 22, 1970
RECORDED AUGUST 2, 1973 AS DOCUMENT NO. 1079937, AS AMENDED BY SUPPLEMENT TO
DECLARATION, DATED FEBRUARY 11, 1982, RECORDED FEBRUARY 22, 1982 AS DOCUMENT NO.
1458829.

 

(e)           DECLARATION (MARQUETTE AVENUE TUNNEL) DATED JUNE 30, 1970 RECORDED
AUGUST 2, 1973 AS DOCUMENT NO. 1079938, AS AMENDED BY SUPPLEMENT TO DECLARATION
DATED FEBRUARY 11, 1982, RECORDED FEBRUARY 22, 1982 AS DOCUMENT NO. 1458828.

 

(f)            EASEMENTS AND COVENANTS AGREEMENT DATED DECEMBER 4 1991, RECORDED
DECEMBER 5, 1991 AS DOCUMENT NO. 2220574, AS AMENDED BY AMENDED AND RESTATED
AGREEMENT OF EASEMENTS AND COVENANTS DATED DECEMBER 3 1, 2002, RECORDED JANUARY
23, 2003 AS DOCUMENT NO. 3670146.

 

(g)           DECLARATION REGARDING CERTAIN EASEMENTS (BAKER BLOCK AND IDS
CENTER) DATED FEBRUARY 11, 1982, RECORDED FEBRUARY 22, 1982 AS DOUCMETN NO.
1458830.

 

--------------------------------------------------------------------------------